Exhibit 23.3 February 18, 2013 Dorchester Minerals L.P. 3838 Oak Lawn Avenue, Suite 300 Dallas, Texas 75219-4541 Gentlemen: LaRoche Petroleum Consultants, Ltd. does hereby consent to the incorporation by reference in the Registration Statement on Form S-4 (No. 333-124544) of Dorchester Minerals, L.P. of our estimated reserves included in the Annual Report dated January 17, 2013, for the year ended December 31, 2012, on Form 10-K including, without limitation, Exhibit 99.2, and to all references to our firm included in this Annual Report. LAROCHE PETROLEUM CONSULTANTS, LTD. /s/ Joe A. Young Joe A. Young Partner
